 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 527 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Commending the NATO School for its critical support of North Atlantic Treaty Organization (NATO) efforts to promote global peace, stability, and security. 
 
 
Whereas the NATO School in Oberammergau, Germany is the North Atlantic Treaty Organization’s (NATO) premier operational-level education and training facility and has administered courses to over 185,000 officers, noncommissioned officers, and civilians from NATO allied and partner nations since its inception in 1953;  
Whereas for 60 years, NATO has served as the bedrock of transatlantic security and defense, successfully defending the territories of its North American and European member states from a range of external threats and promoting democratic values throughout North America, Europe, and Eurasia;  
Whereas since the fall of the Berlin Wall and the end of the Cold War, NATO has been adapting to address a range of new and emerging security challenges, including transnational terrorism, the proliferation of weapons of mass destruction, the re-emergence of regional and local conflicts, cyber attacks, piracy, and threats to global energy security;  
Whereas while NATO transforms to address the emerging security challenges of the 21st century, the NATO School functions as the Alliance’s primary vehicle to educate and train the men and women serving in NATO missions to successfully carry out the full spectrum of crisis management operations, from combat and peacekeeping to logistics support, humanitarian relief and governance enhancement, institution building, and civil security;  
Whereas the NATO School plays a crucial role in supporting NATO’s ongoing operations in Afghanistan, Iraq, Kosovo, the Mediterranean, and elsewhere, providing much of the training for NATO personnel serving in NATO’s core stabilization mission in Afghanistan and conducting almost all of NATO’s out-of-country training of Iraqi military officers;  
Whereas NATO School efforts to support NATO’s ongoing mission in Afghanistan, including through its training for personnel in NATO’s Provincial Reconstruction Teams, are a particularly critical component of international efforts to combat transnational terrorism;  
Whereas the NATO School offers a broad-based and comprehensive approach to its training and educational activities including courses in civil-military cooperation, crisis management, peace support operations, and arms control and non-proliferation that draw upon a range of military, development, and governance tools;  
Whereas the NATO School currently offers 90 courses to individuals from over 100 countries including an array of unique programs dedicated to building civilian, governance, and military capacity in aspiring NATO member states;  
Whereas in addition to offering courses at its headquarters in Oberammergau, the NATO School conducts a variety of programs through its network of 15 Partnership for Peace Training and Education Centers located in countries ranging from Ukraine to the United States;  
Whereas the NATO School raises a large portion of its operating expenses through tuition fees, but also receives significant financial support from both the United States and German governments and relies in large part on the invaluable contribution of expert faculty from NATO member states and partner countries;  
Whereas in February 2009 the NATO School hosted a United States Congressional delegation for the first time in the School’s history when the United States House delegation to the NATO Parliamentary Assembly (NATO PA) visited the School in an effort to boost domestic and international public and parliamentary support for NATO missions and activities; and  
Whereas Congress continues to support the NATO School and recognizes the critical role it plays in enhancing the ability of NATO and the United States to successfully confront the security challenges of the 21st century: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the NATO School for its critical support of North Atlantic Treaty Organization (NATO) efforts to promote global peace, stability, and security;  
(2)reaffirms its commitment to NATO as the bedrock of transatlantic security and defense; and  
(3)expresses appreciation to Colonel James J. Tabak, USA–MC, for his leadership of the NATO School during his tenure as commandant from June 2006 to June 2009 and to the NATO School faculty and staff for their hard work and commitment to advancing the School’s mission, to NATO member states and partner countries for their consistent and invaluable contribution of expert faculty to the NATO School, and for the strong partnership between the United States and German governments in providing financial support and leadership for the NATO School.  
 
Lorraine C. Miller,Clerk.
